Title: Thomas Hutchinson to ——, 20 January 1769
From: Hutchinson, Thomas
To: 


Dear Sir,
Boston, 20th January 1769.
You have laid me under very great obligations by the very clear and full account of proceedings in parliament, which I received from you by Capt. Scott. You have also done much service to the people of the province. For a day or two after the ship arrived, the enemies of government gave out that their friends in parliament were increasing, and all things would be soon on the old footing; in other words that all acts reposing duties would be repealed, the commissioners board dissolved, the customs put on the old footing, and illicit trade be carried on with little or no hazard. It was very fortunate that I had it in my power to prevent such a false representation from spreading through the province. I have been very cautious of using your name, but I have been very free in publishing abroad the substance of your letter, and declaring that I had my intelligence from the best authority, and have in a great measure defeated the ill design in raising and attempting to spread so groundless a report. What marks of resentment the parliament will show, whether they will be upon the province in general or particular persons, is extremely uncertain, but that they will be placed somewere is most certain, and I add, because I think it ought to be so that those who have been most steady in preserving the constitution and opposing the licenciousness of such as call themselves sons of liberty will certainly meet with favor and encouragement.
This is most certainly a crisis. I really wish that there may not have been the least degree of severity beyond what is absolutely necessary to maintain, I think I may say to you the dependance which a colony ought to have upon the parent State; but if no measures shall have been taken to secure this dependance, or nothing more than some declaratory acts or resolves, it is all over with us. The friends of government will be utterly disheartned, and the friends of anarchy will be afraid of nothing be it ever so extravagant.
The last vessel from London had a quick passage. We expect to be in suspense for the three or four next weeks and then to hear our fate. I never think of the measures necessary for the peace and good order of the colonies without pain. There must be an abridgment of what are called English liberties. I relieve myself by considering that in a remove from the state of nature to the most perfect state of government there must be a great restraint of natural liberty. I doubt whether it is possible to project a system of government in which a colony 3000 miles distant from the parent state shall enjoy all the liberty of the parent state. I am certain I have never yet see the projection. I wish the good of the colony when I wish to see some further restraint of liberty rather than the connexion with the parent state should be broken; for I am sure such a breach must prove the ruin of the colony. Pardon me this excursion, it really proceeds from the state of mind into which our perplexed affairs often throw me. I have the honor to be with very great esteem, Sir, your most humble and most obedient servant,
Tho. Hutchinson.
